DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Examiner Note Regarding Status of Instant Application
	The instant application was filed on 11/05/2019 as a DIV of 15/278,483. The office notes that 15/278,483 was never subject to a Restriction Requirement, and therefore the instant case is being examined as a CON of 15/278,483. In particular, the office notes that the provisions of 35 U.S.C. 121 do not apply to the instant application.


Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 11/05/2019 is/are being considered by the examiner.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1, 2, 4, 3, 5, 8, 9, 10, 11, 12, 13, 14, 15, 16, 17, 18, 19, rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 2, 3, 1, 4, 5, 6, 7,  6,  8,  9,  10, 11, 12, 13, 14, 15, respectively of U.S. Patent No. 10,502,061. Although the claims at issue are not identical, they are not patentably distinct from each other. The instant application claims are broader in at least one aspect, see comparison table below, the non-underlined portions are the same in both claims.

Instant Application 16/674,264
US Patent 10,502,061
Claim 1
Claim 1
A gas turbine engine rotor comprising: 



a circumferential flange projecting from the body about the axis, 

a circumferential groove defined in a radially inner surface of the circumferential flange, 

at least one damper ring mounted in the circumferential groove, 

a circumferential flange extension projecting from the circumferential flange, and 

a plurality of circumferentially spaced- apart pockets defined in the circumferential flange extension, the circumferential flange extension and the pockets defining a total volume, the pockets collectively forming about 10% to about 90% of said total volume, the circumferentially spaced-apart pockets providing discontinuous strain around the circumferential groove such that a P.lock / P.actual ratio is at least equal to 1.0, wherein Plock is a normal force based on the strain between the damper ring and the circumferential groove for a specified coefficient of friction and P.actual is a centrifugal force of the damper ring when the rotor is rotating.




a circumferential flange projecting from the body about the axis,

a circumferential groove defined in a radially inner surface of the circumferential flange,

at least one damper ring mounted in the circumferential groove,

a circumferential flange extension projecting from the circumferential flange, and

a plurality of circumferentially spaced-apart pockets defined in the circumferential flange extension and distributed all around the circumferential flange extension, the circumferential flange extension and the circumferentially spaced-apart pockets defining a total volume, the circumferentially spaced-apart pockets collectively forming 10% to 90% of said total volume, the circumferentially spaced-apart pockets providing discontinuous strain around a full circumference of the circumferential groove such that a P.lock / P.actual ratio is at least equal to 1.0, wherein P lock is a normal force based on a strain between the at least one damper ring and wherein the circumferentially spaced-apart pockets are defined on opposed sides of the circumferential groove.

Claim 2
The gas turbine engine rotor defined in claim 1, 

wherein the circumferential flange extension depends radially inwardly from the circumferential flange, the radially inner surface of the circumferential flange having a radius (R), the circumferential flange extension having a radially inner surface having a radius (r), wherein radius (r) is between about 90% to about 97% of radius (R).
The gas turbine engine rotor defined in claim 1, 

wherein the circumferential flange extension depends radially inwardly from the circumferential flange, the radially inner surface of the circumferential flange having a flange outer radius, the circumferential flange extension having a radially inner surface having a flange inner radius, wherein the flange inner radius is between 90% to 97% of the flange outer radius.
Claim 4
Claim 3
The gas turbine engine rotor defined in claim 2, 

wherein the circumferentially spaced-apart pockets have a depth generally corresponding to a radial distance between radius (R) and radius (r).
The gas turbine engine rotor defined in claim 2, 

wherein the circumferentially spaced-apart pockets have a depth corresponding to a radial distance between the flange outer radius and the flange inner radius.
Claim 3
Claim 1
The gas turbine engine rotor defined in claim 1, 

either sides of the circumferential groove.


a body mounted for rotation about an axis,

a circumferential flange projecting from the body about the axis,

a circumferential groove defined in a radially inner surface of the circumferential flange,

at least one damper ring mounted in the circumferential groove,

a circumferential flange extension projecting from the circumferential flange, and

a plurality of circumferentially spaced-apart pockets defined in the circumferential flange extension and distributed all around the circumferential flange extension, the circumferential flange extension and the circumferentially spaced-apart pockets defining a total volume, the circumferentially spaced-apart pockets collectively forming 10% to 90% of said total volume, the circumferentially spaced-apart pockets providing discontinuous strain around a full circumference of the circumferential groove such that a P.lock / P.actual ratio is at least equal to 1.0, wherein P lock is a normal force based on a strain between the at least one damper ring and the circumferential groove for a specified opposed sides of the circumferential groove.

Claim 4
The gas turbine engine rotor defined in claim 1, 

wherein the circumferentially spaced-apart pockets interrupt circumferential, axial and radial stiffness of the rotor locally next to the circumferential groove.
The gas turbine engine rotor defined in claim 1, 

wherein the circumferentially spaced-apart pockets interrupt circumferential, axial, and radial stiffness of the rotor locally next to the circumferential groove.
Claim 8
Claim 5
The gas turbine engine rotor defined in claim 1, 

wherein the pockets collectively form about 37% to about 85% of said total volume.
The gas turbine engine rotor defined in claim 1, 

wherein the circumferentially spaced-apart pockets collectively form 37% to 85% of said total volume
Claim 9
Claim 6
A gas turbine engine rotor comprising: 

a body mounted for rotation about an axis, 

a circumferential flange projecting axially from the body about the axis, 

a circumferential groove defined in a radially inner surface of the circumferential flange, the radially 

at least one damper ring mounted in the circumferential groove, 

a circumferential flange extension depending radially inwardly from the radially inner surface of the circumferential flange, the circumferential flange extension having a radially inner surface having a radius (r), wherein radius (r) is between about 90% to about 97% of radius (R), and 


a plurality of circumferentially spaced-apart pockets defined in the radially inner surface of the circumferential flange extension, wherein the circumferential flange extension and the pockets define a total volume, and wherein the pockets collectively form about 10% to about 90% of said total volume.


a body mounted for rotation about an axis,

a circumferential flange projecting axially from the body about the axis,

a circumferential groove defined in a radially inner surface of the circumferential flange, the radially flange outer radius,

at least one damper ring mounted in the circumferential groove,

a circumferential flange extension depending radially inwardly from the radially inner surface of the circumferential flange, the circumferential flange extension having a radially inner surface having a flange inner radius, wherein the flange inner radius is between 90% to 97% of the flange outer radius, and

a plurality of circumferentially spaced-apart pockets defined in the radially inner surface of the circumferential flange extension and distributed all around the circumferential flange, wherein the circumferential flange extension and the circumferentially spaced-apart pockets define a total volume, wherein the circumferentially spaced-apart pockets collectively form 10% to 90% of said total volume, and wherein the circumferentially spaced-apart pockets are defined on opposed sides of the circumferential groove.

Claim 7

The gas turbine engine rotor defined in claim 6, wherein a volume of the circumferentially spaced-apart pockets is configured to locally vary a stiffness of the rotor around a circumference of the circumferential groove and provide a P.lock / P.actual ratio at least equal to 1.0, wherein P lock is a normal force based on a strain between the at least one damper ring and the circumferential groove for a specified coefficient of friction and P.actual is a centrifugal force of the at least one damper ring when the rotor is rotating.
Claim 11
Claim 6
The gas turbine engine rotor defined in claim 10, wherein the circumferentially spaced-apart pockets are defined on either sides of the circumferential groove.
A gas turbine engine rotor comprising:

a body mounted for rotation about an axis,

a circumferential flange projecting axially from the body about the axis,

a circumferential groove defined in a radially inner surface of the circumferential flange, the radially inner surface of the circumferential flange having a flange outer radius,

at least one damper ring mounted in the circumferential groove,

flange inner radius, wherein the flange inner radius is between 90% to 97% of the flange outer radius, and

a plurality of circumferentially spaced-apart pockets defined in the radially inner surface of the circumferential flange extension and distributed all around the circumferential flange, wherein the circumferential flange extension and the circumferentially spaced-apart pockets define a total volume, wherein the circumferentially spaced-apart pockets collectively form 10% to 90% of said total volume, and wherein the circumferentially spaced-apart pockets are defined on opposed sides of the circumferential groove.

Claim 8
The gas turbine engine rotor defined in claim 10, wherein the circumferentially spaced-apart pockets have a depth generally corresponding to a radial distance between radius (R) and radius (r).
The gas turbine engine rotor defined in claim 7, wherein the circumferentially spaced-apart pockets have a depth corresponding to a radial distance between the flange outer radius and the flange inner radius.
Claim 13
Claim 9
about 37% to about 85% of said total volume.
The gas turbine engine rotor defined in claim 7, wherein the circumferentially spaced-apart pockets collectively form 37% to 85% of said total volume.
Claim 14
Claim 10
A gas turbine engine rotor comprising: 

a body mounted for rotation about an axis, 

a circumferential flange projecting axially from a first face of the body about the axis, the circumferential flange having an axial length (A), 

a circumferential groove defined in a radially inner surface of the circumferential flange, 

at least one damper ring mounted in the circumferential groove,

a circumferential flange extension projecting axially from the circumferential flange on a second face of the body opposite to the first face thereof, the circumferential flange extension having an axial length (a), wherein the axial length (a) of the circumferential flange extension is between about 30% to about 40% of the axial length (A) of the circumferential flange, and 

about 10% to about 90% of said total volume.


a body mounted for rotation about an axis,

a circumferential flange projecting axially from a first face of the body about the axis, the circumferential flange having a first axial length,

a circumferential groove defined in a radially inner surface of the circumferential flange,

at least one damper ring mounted in the circumferential groove,

a circumferential flange extension projecting axially from the circumferential flange on a second face of the body opposite to the first face thereof, the circumferential flange extension having a second axial length, wherein the second axial length of the circumferential flange extension is between 30% to 40% of the first axial length of the circumferential flange, and

and distributed all around the circumferential flange, wherein the circumferential flange extension and the circumferentially spaced-apart pockets define a total volume, wherein the circumferentially spaced-apart pockets collectively form 10% to 90% of said total volume, and 

wherein the circumferentially spaced-apart pockets are defined on opposed sides of the circumferential groove.

Claim 11
The gas turbine engine rotor defined in claim 14, wherein the pockets collectively form about 37% to about 85% of said total volume.
The gas turbine engine rotor defined in claim 10, wherein the circumferentially spaced-apart pockets collectively form 37% to 85% of said total volume.
Claim 16
Claim 12
The gas turbine engine rotor defined in claim 14, wherein the circumferentially spaced-apart pockets are defined in a rearwardly axially facing surface of the circumferential flange extension.
The gas turbine engine rotor defined in claim 10, wherein the circumferentially spaced-apart pockets are defined in a rearwardly axially facing surface of the circumferential flange extension.
Claim 17
Claim 13
A method of providing frictional damping for a rotor of a gas turbine engine, the rotor having at least one damper ring mounted in a circumferential groove defined in radially inner 

locally varying a stiffness of the body around a circumference thereof until a P.lock / P.actual ratio be at least equal to 1.0, wherein P.lock is a normal force based on the strain between the damper ring and the circumferential groove for a specified coefficient of friction and P.actual is the centrifugal force of the at least one damper ring when the rotor is rotating.


locally varying a stiffness of the body around a full circumference of the body until a P.lock / P.actual ratio be at least equal to 1.0, wherein P.lock is a normal force based on a strain between the at least one damper ring and a circumferential groove for a specified coefficient of friction and P.actual is a centrifugal force exerted on the at least one damper ring when the rotor is rotating, including forming circumferentially spaced-apart pockets in the circumferential flange on opposed sides of the circumferential groove.

Claim 14
The method defined in claim 17, wherein the stiffness of the body is varied over the circumference by providing circumferentially spaced-apart pockets in the body.
The method defined in claim 13, wherein the stiffness of the body is varied over the full circumference by providing circumferentially spaced-apart pockets in the body.
Claim 19
Claim 15
The method defined in claim 17, wherein locally varying a stiffness of the body comprises conducting a dynamic analysis including determining the P.lock / P.actual ratio, and when the ratio is less than 1, creating stiffness discontinuity around the circumference of the body until the P.lock / P.actual ratio be at least equal to 1.
The method defined in claim 13, wherein locally varying a stiffness of the body comprises conducting a dynamic analysis including determining the P.lock / P.actual ratio, and when the P.lock / P.actual ratio is less than 1, creating stiffness discontinuity around the circumference of the body until the P.lock / P.actual ratio be at least equal to 1.



Specification
The disclosure is objected to because of the following informalities:
P8L2, application 15/166,588 is not a co-pending application with the instant application.
Appropriate correction is required.


Drawings
The drawings are objected to because
Reference character “28” has been used to designate both “radially inwardly facing surface” and “pockets”
Insufficient reproduction characteristics due to the application of inverted commas/prime markings to reference characters, see MPEP 1.84 (k),(l),(p)(1)
Fig 6,7,8,9
The office suggests the potential example amendment of 20’ to 20A, or equivalent amendment, would overcome the instant objection.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will 


Claim Interpretation - 35 USC § 112(f)
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  

Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 

Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

	No invocation of 35 U.S.C. 112(f) is noted in this Office action.


Examination Note
	The office notes that the instant claims appear to be the same as those originally filed on 09/28/2016 in parent case 15/278,483, prior to any corrections performed during the prosecution of the parent case.


Claim Objections
Claims are objected to because of the following informalities:  
Claims all
The claim formatting is objected to as each claim element or step of the claim should be separated by a line indentation, see MPEP 608.01(i), and 37 CFR 1.75(i)
Claim 1
L11,12, amend “the damper ring” to be “the at least one damper ring” to maintain full formal antecedent basis
Claim5
L2, add oxford comma after term “axial” in order to improve claim language clarity
Claim 10
L4, amend “the damper ring” to be “the at least one damper ring” to maintain full formal antecedent basis
Claim 17
L5, reword recitation “thereof” in order to improve claim clarity
Appropriate correction is required.

2 be found allowable, claim 10 will be objected to under 37 CFR 1.75 as being a substantial duplicate thereof.  When two claims in an application are duplicates or else are so close in content that they both cover the same thing, despite a slight difference in wording, it is proper after allowing one claim to object to the other as being a substantial duplicate of the allowed claim.  See MPEP § 706.03(k).


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 1
L7,7, limitation “the pockets” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of L5-6 because of inconsistent references in L8-9 and multiple dependent claims.
L8,8, limitation “about [x]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance from [x]% is or is not within the metes and bounds of “about [x]%”
L8-9, limitation “the circumferentially spaced-apart pockets” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation 
L10-11, limitation “the strain” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 2, 4, 9, 12
Multiple lines, limitations “radius (R)” and “radius (r)” introduce multiple lack of antecedent basis issues and multiple indefinite issues, as written matter within parentheses are not read to have written weight in accordance with standard examination practice, for example Claim 2 L4-5 would be read as follows “wherein radius is between about 90% to about 97% of radius.” which plainly has antecedent basis and indefinite issues. The office suggests amendment of “a radius (R)” to “a flange outer radius” and “a radius (r)” to “a flange inner radius”, or equivalent language that overcomes the issues.
For the purpose of examination, the office will read the written matter within the parentheses for context and to support compact prosecution of the instant application.
Claim 2
L5,5, limitation “about [x]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance from [x]% is or is not within the metes and bounds of “about [x]%”
Claim 3
L1-2, limitation “the circumferentially spaced-apart pockets” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 1 L5-6 because of inconsistent references in Claim1 L7,7 and multiple dependent claims.
L2, limitation “either sides of the circumferential groove” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure the cited limitation references in particular due to “either sides”
Claim 4
L1-2, limitation “the circumferentially spaced-apart pockets” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 1 L5-6 because of inconsistent references in Claim1 L7,7 and multiple dependent claims.
L2, limitation “generally corresponding” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what variance is or is not within the bounds of the modification of the cited limitation
Claim 5
L1-2, limitation “the circumferentially spaced-apart pockets” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 1 L5-6 because of inconsistent reference in Claim1 L7,7 and multiple dependent claims.
Claim 6, 14
Multiple lines, limitations “axial length (A)” and “axial length (a)” introduce multiple lack of antecedent basis issues and multiple indefinite issues, as written matter within parentheses are not read to have written weight in accordance with standard examination practice. See similar issue in claim 2 for further similar discussion. The office suggests amendment in an equivalent manner as discussed above with the similar issue of claim 2.
For the purpose of examination, the office will read the written matter within the parentheses for context and to support compact prosecution of the instant application.
Claim 6
L5, limitation “thereof” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure the cited limitation references
L6,6-7, limitation “about [x]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance from [x]% is or is not within the metes and bounds of “about [x]%”
Claim 7
L1-2, limitation “the circumferentially spaced-apart pockets” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 1 L5-6 because of inconsistent references in Claim1 L7,7 and multiple dependent claims.
Claim 8
L1-2, limitation “the pockets” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 1 L5-6 because of inconsistent references in Claim1 L7,7 and multiple dependent claims.
L2,2, limitation “about [x]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance from [x]% is or is not within the metes and bounds of “about [x]%”
Claim 9
L8,8,11,12, limitation “about [x]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance from [x]% is or is not within the metes and bounds of “about [x]%”
L10-11,11, limitation “the pockets” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited 
Claim 10
L1, limitation “the volume” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L1-2, limitation “the pockets” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 9 L8-9 because of inconsistent references in Claim 9 L10-11,11 and multiple dependent claims.
L2, limitation “is selected” renders the claim indefinite, as the cited limitation is directed towards how to use the claimed apparatus structure, and a single claim which claims both an apparatus and the method steps of using the apparatus is indefinite, per MPEP 2173.05(p).II.
L4, limitation “the strain” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L5, limitation “the centrifugal force” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
Claim 11
L1-2, limitation “the circumferentially spaced-apart pockets” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if 
L2, limitation “either sides of the circumferential groove” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure the cited limitation references in particular due to “either sides”
Claim 12
L1-2, limitation “the circumferentially spaced-apart pockets” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 1 L5-6 because of inconsistent references in Claim1 L7,7 and multiple dependent claims.
L2, limitation “generally corresponding” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what variance is or is not within the bounds of the modification of the cited limitation
Claim 13
L1, limitation “the pockets” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 9 L8-9 because of inconsistent references in Claim 9 L10-11,11 and multiple dependent claims.
L2,2, limitation “about [x]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance from [x]% is or is not within the metes and bounds of “about [x]%”
Claim 14
L7, limitation “thereof” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown to what structure the cited limitation references
L8,8-9,12,12, limitation “about [x]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance from [x]% is or is not within the metes and bounds of “about [x]%”
L11,12, limitation “the pockets” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 14 L9-10 because of inconsistent references in Claim 14 L11,12 and multiple dependent claims.
Claim 15
L1, limitation “the pockets” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 14 L9-10 because of inconsistent references in Claim 14 L11,12 and multiple dependent claims.
L2,2, limitation “about [x]%” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown what degree of variance from [x]% is or is not within the metes and bounds of “about [x]%”
Claim 16
L1-2, limitation “the circumferentially spaced-apart pockets” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “pockets” or if the cited limitation depends upon the antecedent basis of Claim 14 L9-10 because of inconsistent references in Claim 14 L11,12 and multiple dependent claims.
Claim 17
L6, limitation “the strain” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L6, limitation “the damper ring” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “damper ring” or if the cited limitation depends upon the antecedent basis of Claim 17 L2 because of inconsistent references in Claim 17 L6 and L7-8
L7, limitation “the centrifugal force” lacks antecedent basis which renders the claim indefinite as the claim contains no earlier recitation or limitation of the cited limitation and where it would be unclear as to what element the limitation was making reference. See MPEP 2173.05(e).
L7-8, limitation “the at least one damper ring” renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “damper ring” or if the cited limitation depends upon the antecedent basis of Claim 17 L2 because of inconsistent references in Claim 17 L6 and L7-8
Claim 19
L3, limitation “the ratio” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “ratio” or if the cited limitation depends upon the antecedent basis of Claim 19 L2 because of inconsistent references in Claim 19 L3 and L4
L4, limitation “the P.lock/P.actual ratio” lacks antecedent basis, and renders the claim indefinite, as the metes and bounds of the claim are unknown, as it is unknown if the cited limitations are introducing a new antecedent basis for “P.lock/P.actual ratio” or if the cited limitation depends upon the antecedent basis of Claim 19 L2 because of inconsistent references in Claim 19 L3 and L4
Claims dependent on a rejected claim are rejected based on dependency


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1-18 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 102(a)(1) or in the alternative 35 U.S.C. 102(a)(2) as being anticipated by Buxe (US 4,817,455).
Claim 1
Buxe discloses: 
“A gas turbine engine rotor (rotor 10) comprising: 
a body mounted for rotation about an axis (Fig1; C1L10), 
a circumferential flange projecting from the body about the axis (region of shoulder 28), 
a circumferential groove defined in a radially inner surface of the circumferential flange (groove 18), at least one damper ring mounted in the circumferential groove (ring 32), 
a circumferential flange extension projecting from the circumferential flange (protrusions 30 and portion of shoulder 28), and a plurality of circumferentially spaced-apart pockets defined in the circumferential flange extension (pockets in region of where label 34 points, best seen Fig4), 
the circumferential flange extension and the pockets defining a total volume (volume of protrusions 30, portion of shoulder 28, and pockets corresponding to label 34), the pockets collectively forming about 10% to about 90% of said total volume (best seen in Fig3-4, fairly discloses volume of pockets corresponding to label 34 are within 10-90% of a volume comprising protrusions 30 and a corresponding volume of shoulder 28), 
the circumferentially spaced-apart pockets providing discontinuous strain around the circumferential groove (pockets corresponding to label 34 provide discontinuous strain) …”
	such that a P.lock/P.actual ratio is at least equal to 1 .0, wherein P.lock is a normal force based on the strain between the damper ring and the circumferential groove for a specified coefficient of friction and P.actual is a centrifugal force of the damper ring when the rotor is rotating (functional limitation. C1L45-47, C2L30-34, disclose that ring 32 dampens vibration by way of friction damping, thus this implicitly discloses the above normal force ratio limitations).”
The above noted limitation(s) is/are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I. However, the functional language is disclosed as noted above.
Claim 2
Buxe discloses: “The gas turbine engine rotor defined in claim 1, wherein the circumferential flange extension depends radially inwardly from the circumferential flange (best seen Fig1/2), the radially inner surface of the circumferential flange having a radius (R) (where label 18 points in Fig2), the circumferential flange extension having a radially inner surface having a radius (r) (bottom face of protrusion 30, best seen in Fig4), wherein radius (r) is between about 90% to about 97% of radius (R) (Fig1 fairly discloses the claimed radii relationship).”
Claim 3
Buxe discloses: “The gas turbine engine rotor defined in claim 1, wherein the circumferentially spaced-apart pockets are defined on either sides of the circumferential groove (pockets corresponding to label 34 are defined on both the radially inner and radially outer portion of groove 18).”
Claim 4
Buxe discloses: “The gas turbine engine rotor defined in claim 2, wherein the circumferentially spaced-apart pockets have a depth generally corresponding to a radial distance between radius (R) and radius (r) (best seen between Fig1-4).”
Claim 5
Buxe discloses: “The gas turbine engine rotor defined in claim 1, wherein the circumferentially spaced-apart pockets interrupt circumferential, axial and radial stiffness of the rotor locally next to the circumferential groove (pockets corresponding to label 34 interrupt the three-dimensional stiffness properties of the shoulder 28, best seen Fig4).”
Claim 6
Buxe discloses: “The gas turbine engine rotor defined in claim 1, wherein the circumferential flange projects axially from a first face of the body about the axis (region of shoulder 28, best seen Fig2), the circumferential flange having an axial length (A) (Fig2, there is an axial length of the region of shoulder 28), the circumferential flange extension projecting axially from the circumferential flange on a second face of the body opposite to the first face thereof (axial faces of protrusions 30, best seen Fig2/3), the circumferential flange extension having an axial length (a) (Fig2/3, an arbitrary axial length exists corresponding to the flange extension structure), wherein the axial length (a) of the circumferential flange extension is between about 30% to about 40% of the axial length (A) of the circumferential flange (Fig2/3, the arbitrary axial length and the axial length of the region of shoulder 28 is defined to exist within the required relative range).”
Claim 7
Buxe discloses: “The gas turbine engine rotor defined in claim 6, wherein the circumferentially spaced-apart pockets are defined in a rearwardly axially facing surface of the circumferential flange extension (Fig1/2 best show axial rearward structure).”
Claim 8
Buxe discloses: “The gas turbine engine rotor defined in claim 1, wherein the pockets (pocket corresponding to label 34) collectively form about 37% to about 85% (best seen in Fig3/4) of said total volume (total volume is volume of protrusions 30, portion of shoulder 28, and pockets corresponding to label 34).”
Claim 9
Buxe discloses: 
“A gas turbine engine rotor (rotor 10) comprising: 
a body mounted for rotation about an axis (Fig1; C1L10), 
a circumferential flange projecting axially from the body about the axis (region of shoulder 28), 
a circumferential groove defined in a radially inner surface of the circumferential flange (groove 18), 
the radially inner surface of the circumferential flange having a radius (R) (where label 18 points in Fig2), at least one damper ring mounted in the circumferential groove (ring 32), 
a circumferential flange extension depending radially inwardly from the radially inner surface of the circumferential flange (protrusions 30 and portion of shoulder 28), 
the circumferential flange extension having a radially inner surface having a radius (r) (bottom face of protrusion 30, best seen in Fig4), 
wherein radius (r) is between about 90% to about 97% of radius (R) (Fig1 fairly discloses the claimed radii relationship), and 
a plurality of circumferentially spaced-apart pockets defined in the radially inner surface of the circumferential flange extension (pockets corresponding to label 34, best seen Fig4), 
wherein the circumferential flange extension and the pockets define a total volume (volume of protrusions 30, portion of shoulder 28, and pockets corresponding to label 34), and wherein the pockets collectively form about 10% to about 90% of said total volume (best seen in Fig3-4, fairly discloses volume of pockets corresponding to label 34 are within 10-90% of a volume comprising protrusions 30 and a corresponding volume of shoulder 28).”
Claim 10
Buxe discloses: “The gas turbine engine rotor defined in claim 9, wherein …”
The following limitations “… the volume of the pockets is selected to locally vary a stiffness of the rotor around a circumference of the circumferential groove and provide a P.lock/P.actual ratio at least equal to 1.0, wherein P.lock is a normal force based on the strain between the damper ring and the circumferential groove for a specified coefficient of friction and P.actual is the centrifugal force of the at least one damper ring when the rotor is rotating. (C1L45-47, C2L30-34, disclose that ring 32 dampens vibration by way of friction damping, thus this implicitly discloses the above normal force ratio limitations).” are considered functional language, and as the structure disclosed in the reference anticipates the claimed structure, the structure disclosed is capable of performing the recited function, see MPEP 2114.I. However, the functional language is disclosed as noted above.
Claim 11
Buxe discloses: “The gas turbine engine rotor defined in claim 10, wherein the circumferentially spaced-apart pockets are defined on either sides of the circumferential groove (pockets corresponding to label 34 are defined on both the radially inner and radially outer portion of groove 18).”
Claim 12
Buxe discloses: “The gas turbine engine rotor defined in claim 10, wherein the circumferentially spaced-apart pockets have a depth generally corresponding to a radial distance between radius (R) and radius (r) (best seen between Fig1-4).”
Claim 13
Buxe discloses: “The gas turbine engine rotor defined in claim 10, wherein the pockets (pocket corresponding to label 34) collectively form about 37% to about 85% (best seen in Fig3/4) of said total volume (total volume is volume of protrusions 30, portion of shoulder 28, and pockets corresponding to label 34).”
Claim 14
Buxe discloses:
“A gas turbine engine rotor (rotor 10) comprising: 
a body mounted for rotation about an axis (Fig1; C1L10), 
a circumferential flange projecting axially from a first face of the body about the axis (region of shoulder 28, axial faces of protrusions 30, best seen Fig2/3), 
the circumferential flange having an axial length (A) (Fig2, there is an axial length of the region of shoulder 28), 
a circumferential groove defined in a radially inner surface of the circumferential flange (protrusions 30 and portion of shoulder 28), 
at least one damper ring mounted in the circumferential groove (ring 32), a circumferential flange extension projecting axially from the circumferential flange on a second face of the body opposite to the first face thereof (axial faces of protrusions 30, best seen Fig2/3), 
the circumferential flange extension having an axial length (a) (Fig2/3, an arbitrary axial length exists corresponding to the flange extension structure), wherein the axial length (a) of the circumferential flange extension is between about 30% to about 40% of the axial length (A) of the circumferential flange (Fig2/3, the arbitrary axial length and the axial length of the region of shoulder 28 is defined to exist within the required relative rang), and 
a plurality of circumferentially spaced-apart pockets defined in the circumferential flange extension (pockets in region of where label 34 points, best seen Fig4), wherein 
the circumferential flange extension and the pockets define a total volume (volume of protrusions 30, portion of shoulder 28, and pockets corresponding to label 34), and wherein the pockets collectively form about 10% to about 90% of said total volume (best seen in Fig3-4, fairly discloses volume of pockets corresponding to label 34 are within 10-90% of a volume comprising protrusions 30 and a corresponding volume of shoulder 28).”
Claim 15
Buxe discloses: “The gas turbine engine rotor defined in claim 14, , wherein the pockets (pocket corresponding to label 34) collectively form about 37% to about 85% (best seen in Fig3/4) of said total volume (total volume is volume of protrusions 30, portion of shoulder 28, and pockets corresponding to label 34).”
Claim 16
Buxe discloses: “The gas turbine engine rotor defined in claim 14, wherein the circumferentially spaced-apart pockets are defined in a rearwardly axially facing surface of the circumferential flange extension (Fig1/2 best show axial rearward structure).”
Claim 17
Buxe discloses:
“A method of providing frictional damping for a rotor of a gas turbine engine, the rotor (rotor 10) having at least one damper ring (ring 32) mounted in a circumferential groove (groove 18) defined in radially inner surface of a circumferential flange projecting from a body of the rotor (protrusions 30 and portion of shoulder 28), the method comprising: 
locally varying a stiffness of the body around a circumference thereof until a P.lock/P.actual ratio be at least equal to 1.0 (C1L45-47, C2L30-34, disclose that ring 32 dampens vibration by way of friction damping, thus this implicitly discloses the above normal force ratio limitations), 
wherein P.lock is a normal force based on the strain between the damper ring and the circumferential groove for a specified coefficient of friction and P.actual is the centrifugal force of the at least one damper ring when the rotor is rotating (mathematical variable are implicitly disclosed by actions of ring 32).”
Claim 18
Buxe discloses: “The method defined in claim 17, wherein the stiffness of the body is varied over the circumference by providing circumferentially spaced-apart pockets in the body (Fig1-4, stiffness of rotor 10 varies due to pockets corresponding to label 34).”


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 19 as best understood in light of the objections and 112 issues above, is/are rejected under 35 U.S.C. 103 as being unpatentable over Buxe in view of AAPA (Applicant Admitted Prior Art).
Claim 19
Buxe discloses: “The method defined in claim 17, wherein locally varying a stiffness of the body comprises … the P.lock/P.actual ratio, and when the ratio is less than 1, creating stiffness discontinuity around the circumference of the body until the P.lock/P.actual ratio be at least equal to 1 (C1L45-47, C2L30-34, disclose that ring 32 dampens vibration by way of friction damping, thus this implicitly discloses the above normal force ratio limitations).”
Bux is silent to the details of “conducting a dynamic analysis including determining”.
AAPA teaches (P7L23-25) “The threshold value line contact pressure [lb/in] required to lock the damper by friction could be calculated by FE transient dynamic analysis (with taking in account friction forces) or analytical method, as known by person skilled in the art”.
AAPA teaches (Official Notice taken in parent application office action dated 12/11/2018 and due to Applicant’s failure to traverse, converted to AAPA in office action dated 05/24/2019) it is well known in the field of engineering to perform finite element mathematical analysis on designed components and arrangements.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to perform to perform routine finite element 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S HUNTER JR whose telephone number is (571)272-5093.  The examiner can normally be reached on M-F, 9-18.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 571-272-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN S HUNTER, JR/Examiner, Art Unit 3745                                                                                                                                                                                                        
/DAVID HAMAOUI/Primary Examiner, Art Unit 3747